Tilghman C. J.
delivered the court's opinion. The
first question has been determined by this court in the case of Wootering v. The executors of Stewart. (December term 1799.) It was there decided on argument and full considera tion that the order of payment was to be according to the nature *222of the debt at the time of the testator’s decease; and couscquently a simple contract creditor obtained no preference by obtaining judgment against the executors.
It has been contended on the second point, that the'term judgments, in the act of Assembly 19th April 1794 is to be restrained to judgments in a court of record. But it appears to the court that the meaning of the word and the intent of the legislature both call for a more liberal construction. In the same session an act was passed by which the jurisdiction of justices of the peace was extended to twenty pounds, and their judgments, when recorded in the office of the prothonotary of the Court of Common Pleas, were “ to have the same effect as judg- “ ments obtained in the Court of Common Pleas.” Of course they become-a lien on lands; and it would be most extraordinary if the legislature could intend to make them a lien on lands, and yet be of no consideration with respect to personal assets. We are therefore of opinion that these judgments when filed in the prothonotary’s office, or when made known to the administrator before he has paid away the estate, are to be on a footing with judgments in courts of record. But as great inconvenience might ensue if administrators were obliged at their peril to take notice of such judgments, the court desire it to be understood, that they give no opinion whether the administrator would be guilty of a devastavit if he paid the estate to creditors of an inferior nature, before he received notice of judgments rendered by justices of the peace, and not filed.